Citation Nr: 0511952	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  00-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for osteoarthritis of 
the legs.  

3.  Entitlement to service connection for Guillain-Barre 
syndrome, on a direct basis and as secondary to the 
service-connected Crohn's disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from February 1971 
to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied the issues of entitlement to service connection for 
osteoarthritis of the legs; entitlement to service connection 
for Guillain-Barre syndrome, on a direct basis and as 
secondary to the service-connected Crohn's disease; and 
entitlement to a disability rating greater than 10 percent 
for hypertension.  

Following a timely perfection of the appeal of the denial of 
these service connection and increased rating issues, the 
Board, in October 2001, remanded the veteran's case to the RO 
for further evidentiary development.  Following completion of 
the requested development and a continued denial of the 
veteran's claims, the RO, in September 2004, returned his 
case to the Board.  

In a March 2005 statement, the veteran's representative 
raised a claim for service connection for osteoarthritis of 
the legs, asserted to be secondary to the service-connected 
Crohn's disease.  This issue is not inextricably intertwined 
with the current appeal and has not been adjudicated by the 
RO.  This secondary service connection claim is, therefore, 
referred to the RO for appropriate action.  

The issue of entitlement to service connection for 
Guillain-Barre syndrome, asserted to be secondary to the 
service-connected Crohn's disease, will be addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The service-connected hypertension is manifested by 
systolic blood pressure which is predominantly not greater 
than 170 and by diastolic blood pressure which is 
predominantly not greater than 100.  

3.  The veteran did not exhibit arthritis in the lower 
extremities in service or within the first post service year, 
and osteoarthritis of the veteran's ankles and knees is not 
otherwise associated with his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent for the service-connected hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.104, Diagnostic Code 7101 (2004).  

2.  Osteoarthritis of the ankles and knees was not incurred 
or aggravated in service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in January 2002, June 2002, April 2003, 
November 2003, and December 2003 in the present case, the RO 
notified the veteran of the type of evidence necessary to 
support his direct service connection and increased rating 
claims.  In addition, the RO informed the veteran that it 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that VA could request the relevant 
records.  The RO also notified the veteran of attempts 
already made to obtain relevant evidence with regard to his 
direct service connection and increased rating claims.  
Further, the RO informed the veteran of his opportunity to 
submit "any additional information or evidence that . . . 
[he] want[s] . . . [the RO] to try to get for . . . [him]."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the March 1999 rating decision, the statement 
of the case (SOC) issued in November 1999, and the 
supplemental statements of the case (SSOCs) issued in 
November 2000, May 2002, June 2004, and September 2004 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his direct service connection and 
increased rating claims.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
these issues.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Furthermore, the veteran has been accorded 
several pertinent VA examinations during the current appeal.  
Accordingly, the Board also finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA with regard 
to the veteran's direct service connection and increased 
rating claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

A.  Increased Rating For Service-Connected Hypertension

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by an April 
1995 rating action, the RO granted service connection for 
hypertension and assigned a 10 percent evaluation effective 
from May 1994.  This service-connected disability has 
remained evaluated as 10 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code which rates 
impairment resulting from hypertensive vascular disease 
(hypertension and isolated systolic hypertension), evidence 
of diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more is necessary for the grant 
of a compensable rating of 10 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  Id.  The next higher rating of 20 percent 
requires evidence of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  Id.  A 
40 percent requires evidence of diastolic pressure 
predominantly 120 or more.  Id.  The highest rating allowable 
pursuant to this Code, 60 percent, necessitates evidence of 
diastolic pressure predominantly 130 or more.  Id.  

The veteran has contended that his service-connected 
hypertension is more severe than the current 10 percent 
rating indicates.  In particular, in a statement received at 
the RO in June 2004, the veteran reported that he currently 
takes three different medications "to keep . . . [his] blood 
pressure in a decent range."  The veteran's descriptions of 
this service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

In this regard, the Board acknowledges that, according to the 
medical records obtained and associated with the veteran's 
claims folder during the current appeal, the veteran's blood 
pressure was determined on numerous occasions between January 
1997 and August 2004.  During that time, he was found to have 
isolated blood pressure readings of 186/94, 179/104, 160/102, 
170/110, 174/93, and 170/100.  Significantly, however, the 
remainder of the blood pressures readings taken during this 
time (which included numerous measurements) provided systolic 
readings ranging from 110 to 170 and diastolic readings 
ranging from 62 to 100.  

Based on this medical evidence, the Board must conclude that 
the veteran's systolic blood pressure readings are 
predominantly not greater than 170 and that his diastolic 
blood pressure readings are predominantly not greater than 
100.  Consequently, a disability rating greater than the 
currently assigned evaluation of 10 percent, for the 
service-connected hypertension, cannot be awarded.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004) (which 
requires evidence of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more in order 
to support the next higher rating of 20 percent).  As a basis 
upon which to assign an increased schedular evaluation for 
the veteran's hypertension has not been presented, the 
veteran's appeal with regard to his increased rating claim 
for this service-connected disorder must be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
hypertension results in marked interference with his 
employment or requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected hypertension results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

B.  Service Connection For Osteoarthritis Of The Legs

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Throughout the current appeal, the veteran has contended that 
he has osteoarthritis of his lower extremities and that this 
disability originated during his active military duty.  In 
this regard, the Board acknowledges that, according to a 
November 1982 service medical record, the veteran complained 
of right knee pain but denied having a history of trauma to 
this joint.  The examiner observed that the veteran walked 
with a limp.  A physical examination of the veteran's right 
knee demonstrated full range of motion and no tenderness or 
edema.  The examiner assessed possible arthritis of the right 
knee.  However, this suspicion was not confirmed by X-rays.  
Further, although at an April 1984 in-service examination, 
the veteran described swollen and painful joints, this 
evaluation demonstrated that his lower extremities were 
normal.  In any event, there is no other mention of 
osteoarthritis in the lower extremities in the remainder of 
the service medical records.  

In addition, at the VA general medical examination conducted 
in June 1994 approximately two months after the veteran's 
discharge from active military duty, he made no complaints 
regarding any orthopedic symptoms of his legs.  In fact, this 
evaluation demonstrated normal range of motion as well as no 
joint deformities of the veteran's extremities.  

The first post-service competent evidence of orthopedic 
disease in the lower extremities is dated in February 1998, 
almost four years after his separation from service.  
Specifically, VA X-rays taken of the veteran's knees at that 
time showed patchy osteoporosis of his bones and degenerative 
bone disease changes of his distal left femur but no joint 
abnormality.  

The Board further acknowledges that subsequent medical 
records reflect diagnoses of osteoarthritis without 
confirmation by radiographic films.  Specifically, despite 
the veteran's complaints of pain and crepitation in both of 
his knees since 1982 as well as an examiner's diagnosis of 
osteoarthritis and degenerative joint disease of both knees 
at a VA examination conducted in May 2000, X-rays taken of 
these joints at that time showed no bony abnormality on 
either side.  Moreover, in February 2002, a VA physician who 
had the opportunity to review the veteran's claims folder and 
conducted a physical examination of his lower extremities 
concluded that a diagnosis of osteoarthritis of the ankles 
and "perhaps to some extent" the knees was appropriate 
despite normal radiographic films.  Subsequent VA medical 
records also reflect findings of stable, but continued, knee 
pain between October 2002 and April 2004 without a diagnosis 
of osteoarthritis of the knees.  

Significantly, even if the Board were to assume that the 
veteran has osteoarthritis of his knees and ankles, the fact 
remains that the claims folder contains no competent evidence 
associating any such diagnosed disability with his active 
military duty.  First, as the Board has noted in this 
decision, a diagnosis of osteoarthritis was not initially 
made until almost four years after the veteran's separation 
from active military duty.  Furthermore, the only medical 
opinion which discusses the etiology of osteoarthritis of the 
veteran's lower extremities and which is included in his 
claims folder indicates that no relationship exists between 
this diagnosed disability and his service.  In particular, at 
the February 2002 VA joints examination, the examiner 
specifically concluded that it "is less likely as not that 
this [disorder] was etiologically related to the service."  

Accordingly, as the medical evidence of record indicates that 
any osteoarthritis that the veteran may have in his lower 
extremities was not exhibited in service or within the first 
post service year and has not been found to be otherwise 
related to his active military duty, the Board must conclude 
that preponderance of the evidence is against the veteran's 
claim for service connection for osteoarthritis of his lower 
extremities.  The doctrine of reasonable doubt is not, 
therefore, for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

A disability rating greater than 10 percent for hypertension 
is denied.  

Service connection for osteoarthritis of the legs is denied.  


REMAND

With regard to the issue of entitlement to service connection 
for Guillain-Barre syndrome, asserted to be secondary to the 
service-connected Crohn's disease, the Board notes that, at 
the VA joints examination conducted in February 2002, the 
examiner concluded that the veteran has residuals of 
Guillain-Barre syndrome with osteoarthritis of his ankles 
and, perhaps to some extent, his knees.  In addition, the 
examiner expressed his opinion that it "is less likely as 
not that this [disorder] was etiologically related to the 
service."  Importantly, however, the examiner did not 
discuss any possible relationship between the residuals of 
the veteran's Guillain-Barre syndrome and his 
service-connected Crohn's disease.  Furthermore, the claims 
folder contains no medical opinion discussing any possible 
affect of the veteran's service-connected Crohn's disease on 
his Guillain-Barre syndrome residuals.  

In a statement dated in March 2005, the veteran's 
representative noted the absence of such a medical opinion in 
the veteran's claims folder and requested another remand to 
accord the RO an opportunity to obtain one.  In support of 
this request, the representative cited a September 1996 
private outpatient treatment record which is included in the 
veteran's claims folder.  According to this report, the 
veteran was treated for Guillain-Barre Syndrome following an 
acute diarrheal illness.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his 
Guillain-Barre syndrome.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  The examiner 
should express an opinion as to whether 
there is a 50 percent probability or 
greater that any diagnosed Guillain-Barre 
syndrome found on examination is caused 
or aggravated by the veteran's 
service-connected Crohn's disease.  If 
aggravated, the examiner should specify 
what measurable degree of current 
Guillain-Barre syndrome disability 
represents a permanent increase caused by 
the service-connected Crohn's disease.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

2.  The RO should then adjudicate the 
issue of entitlement to service 
connection for Guillain-Barre syndrome, 
on a direct basis and as secondary to the 
service-connected Crohn's disease.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


